DETAILED ACTION
	This Office Action is responsive to the Applicant’s communication filed 26 July 2022. In view of this communication, claims 1-15 are pending in the application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 July 2022 has been entered.
Claim Objections
Claims 2, 4, 7, 10, and 14 are objected to because of the following informalities:  
The aforementioned claims recite the limitation of “the conductive member” but it is unclear which of the conductive members (corresponding to the first/second openings) the conductive member refers to. For the purposes of the present Office Action, “the conductive member” has been interpreted to mean both the first and second conductive members, corresponding to the first and second openings, respectively. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 4-7 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Hardin et al. (US 2013/0104394 A1), hereinafter referred to as Hardin et al.
Regarding claim 1, Hardin et al. teaches a substrate connection member (220) comprising: (Figs. 8 and 9, paragraph 76: z-directed component 220)
a printed circuit board (200) which has multiple layers (212, 214) 5stacked on each other and comprises a front surface, a rear surface, and a side surface encompassing the front surface and the rear surface, (Figs. 8 and 9, paragraph 76: PCB 200 with layers 212, 214, etc.)
Wherein the printed circuit board (200) comprises: a first opening (226) and a second opening (228), respectively encompassing a 10partial region of the printed circuit board (220) and respectively extending from the front surface to the rear surface; and (Figs. 8 and 9, paragraph 77: the z-directed component, when inserted into the PCB 220, defines first opening 226 and second opening 228)
At least one conductive bridge (206); and (Figs. 8 and 9, paragraph 77: ground plane 206 acts as a bridge)
15At least one through-wire (224) formed from the front surface to the rear surface. (Figs. 8 and 9, paragraph 77: central conductive channel 224 extends the length of the PCB body)
Wherein the first opening (226) and the second opening (228) are separate from one another (Figs. 8 and 9, paragraph 77: conductive side channels 226, 228 are separate)
wherein inner surfaces of the first opening (226) and second opening (228) are formed of a conductive member respectively, and (Figs. 8 and 9, paragraph 77: conductive side channels 226, 228 are conductive)
wherein the at least one conductive bridge (206) electrically connects the conductive member of the first opening (226) to the conductive member of the second opening (228) (Figs. 8 and 9, paragraph 77: conductive side channels 226, 228 are both electrically connected to the ground plane/bridge 206)
Regarding claim 2, Hardin et al. teaches the substrate connection member of claim 1, wherein the at least one conductive bridge (206) includes a conductive layer formed on at least a part of the multiple layers, and the conductive layer is electrically connected to the conductive member (226, 228), and (Figs. 8 and 9, paragraph 77: conductive side channels 226, 228 are both electrically connected to the ground plane/bridge 206)
The substrate connection member is formed as a hollow cylinder, and the first opening defines a first semi-circular hollow in a first portion of a wall of the hollow cylinder, and the second opening defines a second semi-circular hollow in a second portion of the wall of the hollow cylinder (Figs. 8 and 9, paragraph 77: central conductive channel 224 is cylindrical; side channels 226, 228 are semicircular)
Regarding claim 4, Hardin et al. teaches the substrate connection member of claim 1, wherein the conductive member (226, 228) is electrically connected to a ground (206) of the printed circuit board (200) (Figs. 8 and 9, paragraph 77: conductive side channels 226, 228 are both electrically connected to the ground plane/bridge 206)
Regarding claim 5, Hardin et al. teaches the substrate connection member of claim 1, wherein the at least one through-wire electrically connects a printed circuit board corresponding to the front surface and a printed circuit board corresponding to the rear surface (paragraph 58: the component may be used to interconnect PCBs)
Regarding claim 6, Hardin et al. teaches the substrate connection member of claim 1, wherein the printed circuit board (200) further comprises at least one hole (216) formed from the front surface to the rear surface corresponding to the at least one conductive bridge (206). (paragraph 76: mounting hole 216 is used to accommodate the component and connect the side channels to the embedded bridge 206)
Regarding claim 7, Hardin et al. teaches the substrate connection member of claim 1, wherein the printed circuit board further comprises at least one thermally-conductive member (202) corresponding to at least one of the front surface and the rear surface (Figs. 8, 9; paragraph 76: top ground plane 202 is metallic; therefore, it is thermally conductive)
Wherein the conductive member is electrically connected to the thermally-conductive member (Figs. 8, 9; paragraph 76: top ground plane 202 is electrically connected to the conductive side)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hardin et al. in view of Holl et al. (US 2002/0148640 A1), hereinafter referred to as Holl et al.
Regarding claim 3, Hardin et al. teaches the substrate connection member of claim 1 (see above), wherein the partial region of the printed circuit board comprises a first dielectric body having a first dielectric constant, but does not teach that a region other than the partial region comprises a second dielectric body having a second dielectric constant lower than the first dielectric constant. (Paragraph 59: body of component may be a dielectric material with first dielectric constant)
Holl et al. teaches that a region (∑1) other than the partial region (∑2) comprises a second dielectric body has a second dielectric constant lower than the first dielectric constant. (Holl et al. paragraphs 39 and 40: a first mixture of filler and polymer materials with a first dielectric constant ∑1 is used to form body 24 with cavity 26, in which a second material with second dielectric constant ∑2 is deposited)
It would have been obvious to one of ordinary skill in the art to form the region other than the partial region of a lower dielectric constant material than the first region because doing so would facilitate impedance matching of these regions in an efficient manner and enables the provision of complex and compact arrangements (Holl et al. Abstract).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hardin et al. in view of Choi et al. (US 2017/0006715 A1), hereinafter referred to as Choi et al.
Regarding claim 8, Hardin et al. teaches the substrate connection member of claim 1 (see above), but does not teach that the printed circuit board further comprises at least one circular member configured to reinforce 25physical coupling between the multiple layers, wherein at least one hole is formed corresponding to the at least one circular member.
Choi et al. does teach that the printed circuit board further comprises at least one circular member (113) configured to reinforce 25physical coupling between the multiple layers (101, 102), wherein at least one hole is formed corresponding to the at least one circular member. (Choi et al. paragraph 59: clamping bosses 113 may fasten layers 101, 102; paragraph 59: flat plates may be reinforced by clamping bosses 113)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the circular reinforcing columns of Choi et al. stiffen the layers of Choi et al. and make it less susceptible to damage from bending or twisting forces (Choi et al. paragraph 59)
Claims 9, 10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hardin et al. in view of Yaguchi (JP 2001/053397 A), hereinafter referred to as Yaguchi.
Regarding claim 9, Hardin et al. teaches a substrate connection member (220) comprising: (Hardin et al. Figs. 8 and 9, paragraph 76: z-directed component 220)
a printed circuit board (200) which has multiple layers (212, 214) 5stacked on each other and comprises a front surface, a rear surface, and a side surface encompassing the front surface and the rear surface, (Hardin et al. Figs. 8 and 9, paragraph 76: PCB 200 with layers 212, 214, etc.)
Wherein the printed circuit board (200) comprises: a first opening (226) and a second opening (228), respectively encompassing a 10partial region of the printed circuit board (220) and respectively extending from the front surface to the rear surface; and (Hardin et al. Figs. 8 and 9, paragraph 77: the z-directed component, when inserted into the PCB 220, defines first opening 226 and second opening 228)
At least one conductive bridge (206); and (Hardin et al. Figs. 8 and 9, paragraph 77: ground plane 206 acts as a bridge)
15At least one through-wire (224) formed from the front surface to the rear surface. (Hardin et al. Figs. 8 and 9, paragraph 77: central conductive channel 224 extends the length of the PCB body)
Wherein the first opening (226) and the second opening (228) are separate from one another (Hardin et al. Figs. 8 and 9, paragraph 77: conductive side channels 226, 228 are separate)
wherein inner surfaces of the first opening (226) and second opening (228) are formed of a conductive member respectively, and (Hardin et al. Figs. 8 and 9, paragraph 77: conductive side channels 226, 228 are conductive)
wherein the at least one conductive bridge (206) electrically connects the conductive member of the first opening (226) to the conductive member of the second opening (228) (Hardin et al. Figs. 8 and 9, paragraph 77: conductive side channels 226, 228 are both electrically connected to the ground plane/bridge 206)
Wherein in a state in which the first circuit board corresponding to the front surface faces the second circuit board corresponding to the rear surface, the first circuit and the second circuit are connected to each other through the through-wire (224) (Hardin et al., Figs. 8 and 9; paragraph 58: the component may be used to interconnect PCBs; the through wire 224 is designed to carry a signal which would be used to connect the first and second circuit boards corresponding to the front and rear surfaces)
Hardin et al. does not teach that the circuitry on the surfaces of either substrate are communication circuits. Yaguchi teaches that a device such as that as taught by Hardin et al. may be used in a communication apparatus and would reduce deterioration of high frequency characteristics (Yaguchi first page, second-to-last paragraph); therefore, it would be obvious to use the circuitry taught by Hardin et al. for communication.
Regarding claim 10, Hardin et al. in view of Yaguchi teaches the substrate connection member of claim 9, wherein the at least one conductive bridge (206) includes a conductive layer formed on at least a part of the multiple layers, and the conductive layer is electrically connected to the conductive member (226, 228), and (Hardin et al. Figs. 8 and 9, paragraph 77: conductive side channels 226, 228 are both electrically connected to the ground plane/bridge 206)
The substrate connection member is formed as a hollow cylinder, and the first opening defines a first semi-circular hollow in a first portion of a wall of the hollow cylinder, and the second opening defines a second semi-circular hollow in a second portion of the wall of the hollow cylinder (Hardin et al. Figs. 8 and 9, paragraph 77: central conductive channel 224 is cylindrical; side channels 226, 228 are semicircular)
Regarding claim 12, Hardin et al. in view of Yaguchi teaches the substrate connection member of claim 9, wherein the at least one through-wire electrically connects a printed circuit board corresponding to the front surface and a printed circuit board corresponding to the rear surface (Hardin et al. paragraph 58: the component may be used to interconnect PCBs)
Regarding claim 13, Hardin et al. in view of Yaguchi teaches the substrate connection member of claim 9, wherein the printed circuit board (200) further comprises at least one hole (216) formed from the front surface to the rear surface corresponding to the at least one conductive bridge (206). (Hardin et al. paragraph 76: mounting hole 216 is used to accommodate the component and connect the side channels to the embedded bridge 206)
Regarding claim 14, Hardin et al. in view of Yaguchi teaches the substrate connection member of claim 9, wherein the printed circuit board further comprises at least one thermally-conductive member (202) corresponding to at least one of the front surface and the rear surface (Hardin et al. Figs. 8, 9; paragraph 76: top ground plane 202 is metallic; therefore, it is thermally conductive)
Wherein the conductive member is electrically connected to the thermally-conductive member (Hardin et al. Figs. 8, 9; paragraph 76: top ground plane 202 is electrically connected to the conductive side)
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hardin et al. in view of Yaguchi in further view of Holl et al. (US 2002/0148640 A1), hereinafter referred to as Holl et al.
Regarding claim 11, Hardin et al. in view of Yaguchi teaches the substrate connection member of claim 9 (see above), wherein the partial region of the printed circuit board comprises a first dielectric body having a first dielectric constant, but does not teach that a region other than the partial region comprises a second dielectric body having a second dielectric constant lower than the first dielectric constant. (Paragraph 59: body of component may be a dielectric material with first dielectric constant)
Holl et al. teaches that a region (∑1) other than the partial region (∑2) comprises a second dielectric body has a second dielectric constant lower than the first dielectric constant. (Holl et al. paragraphs 39 and 40: a first mixture of filler and polymer materials with a first dielectric constant ∑1 is used to form body 24 with cavity 26, in which a second material with second dielectric constant ∑2 is deposited)
It would have been obvious to one of ordinary skill in the art to form the region other than the partial region of a lower dielectric constant material than the first region because doing so would facilitate impedance matching of these regions in an efficient manner and enables the provision of complex and compact arrangements (Holl et al. Abstract).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hardin et al. in view of Yaguchi in further view of Choi et al. (US 2017/0006715 A1), hereinafter referred to as Choi et al.
Regarding claim 15, Hardin et al. teaches the substrate connection member of claim 9 (see above), but does not teach that the printed circuit board further comprises at least one circular member configured to reinforce 25physical coupling between the multiple layers, wherein at least one hole is formed corresponding to the at least one circular member.
Choi et al. does teach that the printed circuit board further comprises at least one circular member (113) configured to reinforce 25physical coupling between the multiple layers (101, 102), wherein at least one hole is formed corresponding to the at least one circular member. (Choi et al. paragraph 59: clamping bosses 113 may fasten layers 101, 102; paragraph 59: flat plates may be reinforced by clamping bosses 113)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the circular reinforcing columns of Choi et al. stiffen the layers of Choi et al. and make it less susceptible to damage from bending or twisting forces (Choi et al. paragraph 59)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John B Freal whose telephone number is (571)272-4056. The examiner can normally be reached Mon-Fri 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN B FREAL/Examiner, Art Unit 2847  

/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847